Per curiam.
This disciplinary matter is before the Court on the petition for voluntary surrender of license to practice law in the State of Georgia filedby Trent Carl Gaines (State Bar No. 282172), prior to the issuance of a formal complaint. Previously, Gaines sought voluntary discipline of a three-year suspension of license, which the State Bar opposed as an inadequate sanction for the conduct at issue in this disciplinary action. This Court rejected Gaines’s previous petition. See In the Matter of Gaines, 299 Ga. 662 (791 SE2d 3) (2016).
Gaines seeks surrender of license to practice law pursuant to Bar Rules 4-106 and 4-227. Gaines admits that, on October 27, 2015, in the United States District Court for the Northern District of Georgia, he entered into a negotiated plea of guilty to four federal felonies: two counts of bid-rigging conspiracy in violation of 15 USC § 1, and two counts of conspiracy to commit mail fraud in violation of 18 USC § 1349. A more detailed description of the conduct to which Gaines pleaded guilty is set forth in this Court’s previous opinion cited above. Gaines admits that, by way of his guilty plea, he has violated Rule 8.4 (a) (2) of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d).
The maximum sanction for a violation of Rule 8.4 (a) (2) is disbarment. The State Bar has indicated its position that surrender of license to practice law is appropriate in this case and has recommended that this Court accept Gaines’s petition. Accordingly, we find Gaines’s admissions of fact and conduct are sufficient to support his petition for voluntary surrender of license.

Voluntary surrender of license accepted.


All the Justices concur.

*484Decided January 23, 2017.
Warren R. Hinds, for Gaines.
Paula J. Frederick, General Counsel State Bar, Rebecca A. Hall, Assistant General Counsel State Bar, for State Bar of Georgia.